            Case 2:20-cv-00822-JCM-EJY Document 19 Filed 07/23/21 Page 1 of 2




1    GeorgebHaines,bEsq.
2    NevadabBarbNo.:b9411
     GerardobAvalos,bEsq.
3
     NevadabBarbNo.:b15171b
4    FREEDOMbLAWbFIRM
5    8985bS.bEasternbAve.,bSuiteb350b
     LasbVegas,bNevadab89123
6
     (702)b880-5554
7    (702)b385-5518b(fax)
8    Ghaines@freedomlegalteam.com
     AttorneybforbPlaintiffbJoannabPanagotopulos
9
10
                        UNITEDbSTATESbDISTRICTbCOURT
11                           DISTRICTbOFbNEVADA
12
13    JoannabPanagotopulos,b                           CasebNo.:b2:20-cv-00822-JCM-EJY

14
                      Plaintiff,                       StipulationbofbdismissalbofbKohl'sb
15    bv.                                              Inc.bwithbprejudice
16
17    Kohl'sbInc.,
18
                      Defendant.
19
20
            Pursuantb tob Ruleb 41(a)b ofb theb Federalb Rulesb ofb Civilb Procedure,b Joannab
21
     PanagotopulosbandbKohl'sbInc.bstipulatebtobdismissbPlaintiff'sbclaimsbagainstbKohl'sb
22
     Inc.bwithbprejudice.b
23
     ///
24
     ///
25
     ///
26
27
     _____________________
     STIPULATION                               -b1b-
           Case 2:20-cv-00822-JCM-EJY Document 19 Filed 07/23/21 Page 2 of 2




1           Eachbpartybwillbbearbitsbownbcosts,bdisbursements,bandbattorneybfees.
2           Dated:bJuly 6, 2021.
3
4    FREEDOMbLAWbFIRM

5    b/s/bGeorgebHainesb         b.
6    GeorgebHaines,bEsq.
     GerardobAvalos,bEsq.
7    8985bS.bEasternbAve.,bSuiteb350b
8    LasbVegas,bNevadab89123
     CounselbforbPlaintiffbJoannabPanagotopulos
9
10   PisanellibBicebPLLC
11
     /s/bJordanbSmithbbbbbbb   b.
12   JordanbSmith,bEsq.
13
     PisanellibBicebPLLC
14   400bSouthb7thbStreet,bSuiteb300
15   LasbVegas,bNevadab89101
     CounselbforbKohl'sbInc.
16
17                                          ITbISbSObORDERED:
18
                                            _______________________________
19
                                            UNITESbSTATESbDISTRICTbJUDGEb
20
21                                                     July 23, 2021
                                            DATED:________________________
22
23
24
25
26
27
     _____________________
     STIPULATION                             - 2b-
